— Motion for reargument denied, without costs. The decision of this court dated November 17,1983 does not require that a mortgage foreclosure action be commenced prior to an insurer making payment to a mortgagee to the extent of the mortgagee’s interest in the property. Motion for permission to appeal to the Court of Appeals granted, without costs. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: “Was so much of Special Term’s order as denied the motion by defendant New York Property Insurance Underwriting Association for partial summary judgment on its third affirmative defense, correct as a matter of law?” Kane, J. P., Main, Mikoll and Levine, JJ., concur.